DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Withdrawn
The rejection of claims 1, 10, 16, 18-19, 30, 35, and 45 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendments and arguments.

Rejoinder
Claims 1, 8, 10, 16, 18-19, 23, 30, 35, and 45 are allowable. Claims 6, 12, 14-15, 21-22, 24-25, 32,38, and 43-44, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 10/22/2020, is hereby withdrawn and claims 6, 12, 14-15, 21-22, 24-25, 32, 38, and 43-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Nathan Lee on 07/25/2022.
Please amend claims 1 and 30 as follows:
1. (Currently Amended) A bioconjugate comprising a glycan and from 1 to about 50 binding unit(s) of formula (I) covalently bonded thereto: 
((X1)mX2)nX3-L 
         (I) 
wherein: 
X1 is an amino acid sequence comprising a collagen-binding unit; 
X2 and X3 are independently absent, are an amino acid sequence having from 1 to 15 amino acids, or are a moiety 
    PNG
    media_image1.png
    69
    268
    media_image1.png
    Greyscale
where p and q are each
independently an integer from 1 to 10; 
L is a spacer of from 7 to 20 amino acids selected from the group consisting of glycine (G), serine (S), arginine (R), and lysine (K), provided L comprises at least two arginines (R) within the first five amino acids from the glycan, and wherein L further comprises an optional linking moiety which covalently bonds to the glycan; 
m is 1 or 2; and 
n is 1 or 2.
30. (Currently Amended) A binding unit of formula (II): 
((XI)mX2)nX3-L 	
         (II) 
wherein: 
X1 is an amino acid sequence comprising a collagen-binding unit comprising from 3 to about 10 amino acids; 
X2 and X3 are independently absent, are an amino acid sequence having from 1 to 15 amino acids, or are a moiety 
    PNG
    media_image1.png
    69
    268
    media_image1.png
    Greyscale
where p and q are each independently an integer from 1 to 10; 
L is a spacer of from 7 to 20 amino acids selected from the group consisting of glycine (G), serine (S), arginine (R), and lysine (K), provided L comprises at least two arginines (R) within the first five amino acids from the terminus, and wherein L further comprises an optional linking moiety; 
m is 1 or 2; and 
n is 1 or 2; SMRH:4856-8670-5192.14Application No. 16/629,167Docket No.: 78AV-349171-US Supplemental Amendment dated July 15, 2022 
provided that the binding unit is not RRRKKIQGRSKR (SEQ ID NO: 2) or RRGGRKWGSFEG (SEQ ID NO: 3).

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The bioconjugate comprising a glycan and binding units of Formula I ((X1)mX2)nX3-L was not uncovered in any prior art.
The closest prior art is US 2017/0043023 (hereinafter “the ‘023 publication”).
‘023 discloses a synthetic peptidoglycan comprising a glycan having from about 1 to about 80 collagen binding peptides bonded to the glycan [0008]. ‘023 further teaches that the bioconjugate may have a spacer sequence comprising from one to about five amino acids including the sequence GSGSG or may also comprise from one to five arginine units (e.g., R, RR, RRR) and that the spacer can be attached to either the C-terminus or the N-terminus of the peptide to provide a point of attachment for a glycan or a glycan-linker conjugate [0092]. However, ‘023 does not teach the exact spacer of 7 to 20 amino acids and containing at least two arginines within the first five amino acids from the glycan such as GSGSGSRR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	Claims 1, 6, 8, 10, 12, 14-16, 18-19, 21-25, 30, 32, 35, 38 and 43-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615